Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 12, 2016

                                      No. 04-15-00799-CR

                                     Eric G. YZAGUIRRE,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1569-CR-C
                          Honorable Gary L. Steel, Judge Presiding


                                         ORDER

        After appellant’s brief was filed on August 9, 2016, the State’s brief was due thirty days
later on September 8, 2016. The State filed a motion to extend time to file its brief, which this
court granted, making the brief due October 10, 2016. The State has now filed a second motion
to extend time to file the brief, asking for another thirty-day extension. We GRANT the State’s
motion to extend time to file its brief and ORDER the State to file its brief on or before
November 9, 2016.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court